PER CURIAM.
George A. Cole, II, appeals the district court’s order denying relief in his 42 U.S.C. § 1983 (2000) action. We have reviewed the existing record and find no basis for appellate relief. Graham v. Connor, 490 U.S. 386, 396, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989); Anderson v. Russell, 247 F.3d 125, 129 (4th Cir.), cert. denied, 534 U.S. 949, 122 S.Ct. 342, 151 L.Ed.2d 258 (2001). Accordingly, we affirm the district court’s order. See Cole v. Mrotek, No. CA-01-2626 (D.Md. Sept. 5, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.